Casé

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

2:20-cv-00551-RGK-JEM Document 35 Filed 11/05/20 Page1ofi Page ID#:175

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SPLASH NEWS AND PICTURE Case No.: 2:20-cv-551 RGK (JEMx)
AGENCY, LLC,
Hon. R. Gary Klausner
Plaintiff,
ORDER GRANTING
V. STIPULATION FOR LEAVE TO
AMEND (ECF 31)
ONIKA TANYA MARAJ p/k/a NICKI
MINAJ et al.,
Defendants.
Having considered the parties’ Stipulation for Leave to File First Amended
Complaint, and good cause appearing, the Court hereby ORDERS as follows:

The Stipulation is GRANTED. Plaintiff is granted leave to file the First
Amended Complaint attached to the Stipulation, for the purpose of including
additional factual allegations addressing an eighth photographic image that was
allegedly infringed. Plaintiff is to file the First Amended Complaint within two

business days.

IT IS SO ORDERED.

Dated: November 6 , 2020 “

XK. Ga Klausner _
United States District Judge

 

 

ORDER

 
